Citation Nr: 1023618	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  02-13 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date prior to May 21, 2001, 
for the assignment of a total disability evaluation based on 
individual unemployability (TDIU).  

2.  Whether a June 12, 1987 rating decision and subsequent 
rating decisions, in which the RO denied an evaluation in 
excess of 20 percent for status post herniated nucleus 
pulposus, L5-S1, should be revised or reversed on the basis 
of clear and unmistakable error (CUE).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from June 1954 to November 
1955.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of May 2002 and July 2007 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board remanded these claims to the RO, including via the 
Appeals Management Center (AMC) in Washington, D.C., in 
August 2005, June 2006 and March 2008.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
July 2008, the Veteran requested a Board hearing in 
Washington, D.C.  Subsequently, in an undated written 
statement, the RO received the Veteran's request to cancel 
her personal hearing that had been scheduled.  The Board thus 
deems her hearing request withdrawn under 38 C.F.R. § 
20.702(d) (2009).

The Board notes that the prior remand included the issue of 
entitlement to an increased rating for status post herniated 
nucleus pulposus, L5-S1.  This issue was added because the 
file contained a VA Form 9 dated in July 2008 noting the 
issue as "Status post herniated nucleus pulposus at L5-S1."  
The remand noted that documents associated with a current 
appeal on a claim for increase were not of record, and 
ordered that the rating decision and statement of the case 
pertaining to that issue be obtained and associated with the 
claims file.  However, in attempting to comply with the 
Board's remand, a Decision Review Officer (DRO) determined 
that no adjudication of a claim for an increased rating 
recently took place.  

In this regard, the DRO contacted the Veteran's 
representative to determine if they had copies of a rating 
decision and statement of the case on the issue of an 
increased rating to which the July 2008 VA Form 9 could 
apply.  The DRO noted that the only document provided by the 
representative which was not already contained in the claims 
file was a May 2008 statement of the case on the issue of 
whether there was CUE in the June 12, 1987 rating decision 
and subsequent rating decisions.  The DRO noted that there is 
no record in the file of a rating decision or statement of 
the case pertaining to a current claim for an increased 
rating for the Veteran's status post herniated nucleus 
pulposus, L5-S1.  He concluded that the July 2008 VA Form 9 
pertained to the statement of the case which denied the CUE 
issue.  Upon review of the record, the Board agrees that the 
July 2008 VA Form 9 could only apply to the May 2008 
statement of the case addressing the issue of CUE currently 
on appeal.  Thus, the Board concludes that no issue 
pertaining to increased rating for status post herniated 
nucleus pulposus, L5-S1 is currently on appeal.  


FINDINGS OF FACT

1.  The RO denied the Veteran entitlement to a TDIU in a 
rating decision dated January 2000.

2.  The RO notified the Veteran of the January 2000 rating 
decision and of her appellate rights with regard to the 
decision, but the Veteran did not appeal the decision to the 
Board.  

3.  The RO received another claim for a TDIU from the Veteran 
on May 21, 2001.

4.  Evidence received in conjunction with her May 2001 claim 
reflect that she last worked in 1997, at which point she 
began receiving Social Security Disability benefits for back 
and psychiatric problems.  


5.  By rating decision dated June 12, 1987, the RO denied the 
Veteran entitlement to an evaluation in excess of 20 percent 
for a low back disability.  

6.  The RO notified the Veteran of the June 12, 1987 rating 
decision and of her appellate rights with regard to the 
decision, but the Veteran did not appeal the decision to the 
Board.

7.  In its June 12, 1987 rating decision, the RO did not 
address favorable evidence, but its error in this regard did 
not manifestly change the outcome of the case.

8.  The Veteran does not allege with specificity errors of 
fact or law in May 1989, September 1997, May 1998, January 
2000 and May 2002 rating decisions, in which the RO denied 
evaluations in excess of 20 percent for a low back 
disability.


CONCLUSIONS OF LAW

1.  The January 2000 rating decision, in which the RO denied 
the Veteran entitlement to a TDIU, is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).

2.  The criteria for entitlement to an effective date prior 
to May 21, 2001, for the assignment of a TDIU, are not met.  
38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.155, 3.157, 3.400 (2009). 

3.  The June 12, 1987 rating decision, in which the RO denied 
the Veteran entitlement to an evaluation in excess of 20 
percent for a low back disability, is final.  38 U.S.C. § 
4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).

4.  The June 12, 1987 rating decision in which the RO denied 
the Veteran entitlement to an evaluation in excess of 20 
percent for a low back disability, are not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A, 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  VA is also to assist a claimant in obtaining 
evidence necessary to substantiate a claim, but such 
assistance is not required if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure compliance with the 
provisions of the VCAA, when applicable.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  According to the Court, 
the VCAA is inapplicable to claims of CUE in prior RO 
decisions.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (holding that CUE claims are not conventional appeals, 
but rather are requests for revisions of previous decisions, 
and that provisions of the VCAA are not applicable to CUE 
motions filed with respect to prior Board decisions); Parker 
v. Principi, 15 Vet. App. 407, 412 (2002) (expanding the 
holding in Livesay to include claims of CUE in prior RO 
decisions). 

With regard to the effective date claim, however, the VCAA is 
applicable and, as explained below, VA satisfied the 
requirements thereof by providing the Veteran adequate notice 
and assistance.  The Board's decision to proceed in 
adjudicating this claim does not, therefore, prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993). 

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004).  

The Court has held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).

In this case, the RO provided the Veteran VCAA notice by 
letters dated August 2001, December 2005, July 2006 and July 
2008, the first sent before initially deciding that claim in 
a rating decision dated May 2002.  

The content of the notice also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letters, the RO acknowledged the Veteran's claim, 
notified her of the evidence needed to substantiate that 
claim, identified the type of evidence that would best do so, 
notified her of VA's duty to assist and indicated that it was 
developing her claim pursuant to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all other outstanding 
evidence provided she identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to 
ensure VA's receipt of all pertinent evidence.  The RO 
advised the Veteran to sign the forms authorizing the release 
of her treatment records if she wished VA to obtain such 
records on her behalf.  

The RO made reasonable efforts to identify and obtain 
relevant records in support of the effective date claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to that claim, 
including service and post-service treatment records, Social 
Security Administration records, and employment information.    

In a written statement received in March 2006, the Veteran 
identified various outstanding treatment records that she 
wanted VA to obtain in support of her claim.  Thereafter, in 
July 2006, the RO contacted her by letter and asked her to 
provide more specific information with regard to these 
records.  Neither the Veteran, nor her son, who has since 
been acting on her behalf, responded with the requested 
information.  

As discussed above, the VCAA provisions have been considered 
and substantially complied with.  The Veteran was notified 
and aware of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between the Veteran and VA 
in obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument.  Therefore, she was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  See 
Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).




II.  Analysis

A.  Earlier Effective Date Claim

The Veteran claims entitlement to an earlier effective date 
for the assignment of a TDIU based on service-connected 
disabilities.  According to written letters she and her son 
submitted during the course of this appeal, September 4, 1997 
represents the appropriate effective date to assign this 
award because on that date, the Veteran became unemployable 
due to her service-connected psychiatric and low back 
disabilities.  Allegedly, this is also when the Veteran first 
applied for an increase in disability, but because the file 
did not then include a letter from her employer or records 
from the Social Security Administration confirming her 
unemployability, the RO denied her claim.  The Veteran asks 
the Board, when deciding this claim, to consider that she was 
sexually assaulted during service, now suffers, in part, from 
an associated psychiatric disability that interferes with her 
ability to understand the VA process, and has been mistreated 
by VA in her efforts to seek treatment and receive benefits.    

Under the laws administered by VA, a specific claim in the 
form prescribed by 
the Secretary must be filed in order for benefits to be paid 
to any individual.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151(a) (2009).

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2009); see also Harper v. Brown, 10 
Vet. App. 125, 126-127 (1997) (holding that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 38 
C.F.R. § 3.400(o)(1) applies).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2009); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2009); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2009).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2009).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2009).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the 
competence of the physician or layperson and shows the 
reasonable probability of entitlement to benefits.  The date 
of receipt of such evidence will be accepted as the date of 
receipt of the claim.  38 C.F.R. § 3.157(b)(2) (2009).

In this case, the Veteran filed claims for a TDIU in May 1997 
and October 1998.  In rating decisions dated September 1997 
and January 2000, the RO denied these claims.  By letter 
dated January 2000, the RO notified the Veteran of the latter 
decision and of her appellate rights with regard to the 
decision, but the Veteran did not appeal the decision to the 
Board.  The January 2000 rating decision is thus final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000).

More than a year later, the RO received a letter on May 21, 
2001, which was written by the Veteran's private physician, 
indicating that the Veteran reported unemployability 
secondary to a back disability.  This letter may be construed 
as an informal claim for a TDIU.  Based on this report, in a 
rating decision dated May 2002, the RO granted the Veteran's 
TDIU claim, effective from May 21, 2001.  

The date of the physician's letter, which raised a TDIU 
claim, is the appropriate effective date to assign the award 
of TDIU unless the evidence establishes that the increase in 
disability resulting in unemployability occurred during the 
year preceding May 21, 2001.  

To be assigned a TDIU, the evidence must establish that the 
Veteran, who is in receipt of a schedular rating that is less 
than total, is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16 (2009).  Under 38 C.F.R. § 
4.16(a), certain threshold percentages must first be met.  
Specifically, when a Veteran's schedular rating is less than 
total (for a single disorder or combination of disabilities), 
a TDIU may nonetheless be assigned: (1) if there is only one 
disability and this disability is rated at 60 percent or 
more; and (2) if there are two or more disabilities, at least 
one is rated at 40 percent or more and there is sufficient 
additional disability to bring the combined rating to 70 
percent or more.

In this case, the Veteran does not contend, and the evidence 
does not establish, that her service-connected disability 
increased in severity to such an extent during the year 
preceding May 21, 2001 that they then rendered her unable to 
secure or follow a substantially gainful occupation.  Rather, 
according to the Veteran, her son, a May 2001 letter from 
National Fruit Product Company, Inc., and information from 
the Social Security Administration, the Veteran's service-
connected back and psychiatric disabilities became so severe 
in 1997 that on September 3, 1997 she 
had to stop working.  Clearly, then, the Veteran's 
unemployability arose more than one year prior to May 21, 
2001.  As noted above, the effective date of an increase in 
disability compensation is the earliest date as of which it 
is factually ascertainable that an increase in disability has 
occurred if a claim is received within one year of such date.  
Otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2) (2009) (emphasis added).  

The Board acknowledges the contentions expressed in this 
case, particularly that September 4, 1997, the first day the 
Veteran became unemployed, represents the appropriate 
effective date to assign her TDIU award.  However, as 
previously noted, the RO denied the Veteran's first two TDIU 
claims in 1997 and 1998 and the Veteran did not appeal those 
denials in a timely manner.  They are thus final.  The 
evidence upon which her claim for TDIU was finally granted, 
including the note from her employer, the letter from her 
physician, and the Social Security records, were received in 
conjunction with her 2001 claim.  The mere fact that these 
records support a finding of unemployability due to service 
connected conditions beginning in 1997 cannot serve as a 
basis to award an earlier effective date under the law.  
Thus, May 21, 2001, the date of claim, is the appropriate 
effective date to assign in this case.  

In summary, the Veteran's prior claims for a TDIU were 
finally denied, and the evidence fails to reflect that her 
May 21, 2001 claim for a TDIU was filed within one year from 
the date in which it was factually ascertainable that an 
increase in disability to support a TDIU occurred.  
Consequently, the appropriate effective date is the date the 
claim was received, May 21, 2001, and the appeal for an 
earlier effective date for the award of TDIU is denied. 

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


B.  CUE Claim 

By rating decision dated June 12, 1987, the RO denied the 
Veteran entitlement to an evaluation in excess of 20 percent 
for a low back disability.  The same month, the RO notified 
the Veteran by letter of the June 12, 1987 rating decision 
and of her appellate rights with regard to the decision, but 
the Veteran did not appeal the decision to the Board.  The 
June 12, 1987 decision is thus final, 38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986), 
and may be collaterally attacked and ultimately revised or 
reversed on the basis of CUE.

The Court has held that, for there to be a valid claim of 
CUE, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  In addition, the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  A 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92 
(1995); Russell, 3 Vet. App. at 310; Damrel v. Brown, 6 Vet. 
App. 242 (1994).  

All CUE claims must be pled with specificity, Andre v. West, 
14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom. Andre 
v. Principi, 301 F.3d 1354 (Fed. Cir. 2002), which means that 
a claimant so pleading must allege error of fact or law in a 
prior decision, rather than merely disagree with how the 
facts were weighed or evaluated.  The claimant may not 
request that the Board reweigh or reevaluate the evidence.  
See Crippen v. Brown, 9 Vet. App. 412 (1996). 

In this case, the Veteran alleges that the RO clearly and 
unmistakably erred by denying her an evaluation in excess of 
20 percent for her low back disability in a rating decision 
dated June 12, 1987 and subsequent rating decisions dated 
from May 1989 to May 2002.  Prior to deciding whether the 
June 12, 1987 rating decision involves CUE, however, the 
Board must determine whether, as a threshold matter, the 
Veteran has plead CUE with the specificity required by law. 

In a VA Form 646 (Statement Of Accredited Representative In 
Appealed Case) dated February 2006 and an Informal Hearing 
Presentation dated February 2008, the Veteran's 
representative alleges that when the RO considered the 
Veteran's claim on June 12, 1987, it ignored a report of VA 
examination showing that the Veteran had no measurable range 
of motion of her lumbar spine due to fusion.  The 
representative asserts that the RO should have applied this 
finding to Diagnostic Code 5289, which governs ratings of 
ankylosis of the lumbar spine, and assigned the Veteran a 40 
percent evaluation for her low back disability.  

By so asserting, the representative pleads CUE in the June 
12, 1987 rating decision with the specificity required by 
law.  In essence, the representative is questioning the RO's 
failure to apply the facts of the case to the law that was in 
effect on June 12, 1987.  

As alleged, on that date, there was a report of VA 
examination of record, which showed that, in February 1987, 
the Veteran had "no measurable range of motion of the lumbar 
spine due to spinal fusion done at time of laminectomy for 
[herniated nucleus pulposus]."   According to that report, 
the Veteran also had minor tenderness over the sacroiliac 
joints bilaterally and no significant paraspinal muscle 
spasm, findings the RO cited in its June 12, 1987 decision.  
The RO also cited findings from outpatient treatment visits 
dated in 1986, including that the Veteran had full range of 
motion of the back; it did not, however, mention the VA 
examiner's conflicting findings pertaining to range of motion 
of the Veteran's lumbar spine.   

At that time, regulations allowed for a 40 percent evaluation 
for severe limitation of motion or favorable ankylosis of the 
lumbar spine; a 50 percent evaluation was warranted for 
unfavorable ankylosis of the lumbar spine.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5289, 5292 (1986).  At that time, 
rating decisions did not provide detailed reasons and bases, 
and the RO did not explain which Diagnostic Codes were being 
considered.

To the extent that the RO erred in not considering a 40 
percent rating under Diagnostic Code 5289 or 5292 due to the 
VA examiner's report of no range of motion, the Board finds 
any such error does not manifestly change the outcome of the 
case. 

In this regard, the VA examiner noted the Veteran had no 
measurable range of motion of the lumbosacral spine due to 
spinal fusion.  However, the x-ray taken in February 1987 in 
conjunction with the examination did not reveal any hardware 
in the spine to support the conclusion that fusion had 
occurred.  Indeed, records from the 1960 hospitalization 
revealed that the Veteran underwent a laminectomy and 
excision of herniated disc.  There was no mention that a 
spinal fusion was performed.  In addition, a 1962 VA 
examination indicated the Veteran was able to move her spine, 
but had pain at the extremes of motion.  This information, 
when coupled with the orthopedic treatment report dated only 
a few months prior to the VA examination showing the Veteran 
had full range of motion, provides sufficient support for the 
conclusion to confirm and continue the 20 percent rating.  
The evidence of record at the time of the decision did not 
undebatably show severe limitation of motion or ankylosis; 
rather, there was evidence showing both full and no range of 
motion during a four month period of time.  Further, as noted 
above, there was sufficient evidence of record to indicate 
that the Veteran's surgery did not include a fusion of the 
spine, rendering the VA examiner's conclusion suspect.  

In essence, the Veteran is arguing with the weight assigned 
to the VA treatment reports rather than the 1987 VA 
examination report.  The RO clearly had the results of the 
1987 VA examination before them and considered them, but did 
not address the range of motion findings on that examination.  
Thus, the RO's basis for discounting such findings is not 
indicated.  However, failure to provide adequate reasons and 
bases and the failure to consider reasonable doubt cannot 
serve as the basis for a finding of CUE.  

Here, there was conflicting evidence as to the range of 
motion, as well as evidence suggesting that the basis for the 
VA examiner's conclusion was not supported.  Certainly, on 
June 12, 1987, the state of the record as it pertained to the 
Veteran's ability to move her lumbar spine was not 
undebatable.  As such, reasonable minds could conclude that a 
rating in excess of 20 percent for the Veteran's status post 
herniated nucleus pulposus was not warranted.  Any error in 
the June 1987 rating decision with respect to the range of 
motion findings and Diagnostic Code consideration was not of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  Thus, the 
Board concludes that the June 12, 1987 rating decision is not 
clearly and unmistakably erroneous.  The Veteran's claim for 
revision or reversal of this decision must therefore be 
denied.

The Veteran's claim for revision or reversal of all 
subsequent rating decisions denying the claim for an 
increased rating for her status post herniated nucleus 
pulposus, including those dated May 1989, September 1997, May 
1998, January 2000 and May 2002, must be dismissed without 
prejudice.  With regard to RO's actions in these rating 
decisions, the Veteran has made no assertions, specific or 
otherwise, pertaining to possible error.  As previously 
indicated, to plead CUE, a claimant must allege with 
specificity errors of fact or law in previous decisions.  





(continued on next page)



ORDER

An effective date prior to May 21, 2001, for the assignment 
of a TDIU, is denied.  

CUE not having been shown, the claim for revision or reversal 
of a June 12, 1987 rating decision, in which the RO denied an 
evaluation in excess of 20 percent for status post herniated 
nucleus pulposus, L5-S1, is denied.

The claim of CUE in rating decisions dated from May 1989 to 
May 2002, in which the RO denied an evaluation in excess of 
20 percent for status post herniated nucleus pulposus, L5-S1, 
is dismissed without prejudice.  




_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


